NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DOUGLAS WAYNE DERELLO, Jr., a.k.a.              No.    18-16582
Douglas Wayne Derello,
                                                D.C. No. 2:17-cv-01266-DGC-JFM
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

JACKSON, Unknown, named as CO II
Jackson,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Douglas Wayne Derello, Jr. appeals pro se from the district court’s summary

judgment in his 42 U.S.C. § 1983 action alleging a violation of his Eighth

Amendment right to safe prison conditions. We have jurisdiction under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               18-16582
§ 1291. We review de novo. Guatay Christian Fellowship v. County of San

Diego, 670 F.3d 957, 970 (9th Cir. 2011). We affirm.

      The district court properly granted summary judgment for Jackson because

Derello failed to raise a genuine dispute of material fact as to whether Jackson was

subjectively aware of a substantial risk of harm to Derello. See Farmer v.

Brennan, 511 U.S. 825, 829 (1994) (concluding that a deliberate indifference claim

“require[s] a showing that the official was subjectively aware of the risk”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including Derello’s allegations regarding his typewriter or the

destruction of unspecified property. See Acosta-Huerta v. Estelle, 7 F.3d 139, 144

(9th Cir. 1992) (concluding pro se appellant abandoned issues not argued in his

opening brief). Nor do we consider those arguments and allegations raised for the

first time on appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Derello’s Motion Averring Retaliation, which exclusively raises allegations

unrelated to this appeal and directed toward individuals other than Jackson, is

denied.

      AFFIRMED.




                                          2                                     18-16582